Title: To George Washington from Colonel Philip Burr Bradley, 24 March 1777
From: Bradley, Philip Burr
To: Washington, George



May it please Your Excellency
Ridgefield [Conn.]24th March 1777

I have forwarded the Pay Abstracts for the Regt which I commanded last Campaign, the peculiar difficulties attending the making out of the Abstracts arising from our broken situation will I hope apologize for any small inaccurasies which may be discovered I have endeavoured to do them with as much precission as possible.
Being appointed by Genl Parsons to superintend the Small Pox in the Western end of this State Prevents me doing myself the Pleasure of waiting upon your Excellency and drawing the Money—Hope you will give an Order for the payment to the Bearer Mr Rogers.
Being often shifted into different Brigades, rendered it impracticable to procure particular Certificates, have only been able to get a General one from Brigadier Genl Wadsworth, which I wish may meet with your Excellencies Approbation—I beg leave to acquaint your Excellency that being at a loss respecting the pay of those persons who were made prisoners, I consulted his Honour Govr Trumbull & his

Council who directed me to make out their pay unto 28th of Decr at which time the Regiment was discharged. With every Sentiment of Respect I am Your Excellencies Most Obedient Hum: Servant

Phillip B. Bradley

